Citation Nr: 1507206	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-03 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).

3. Entitlement to service connection for a bilateral knee disability, to include patellofemoral syndrome and/or iliotibial band friction syndrome.

4. Entitlement to service connection for a right hand disability, as manifested by weakness in all of the fingers, as a result of the right small finger disability.

5. Entitlement to an initial compensable disability rating for right small finger fracture residuals and deformity.

6. Entitlement to an initial disability rating in excess of 10 percent for adjustment disorder with anxiety and depression.

7. Entitlement to an initial disability rating in excess of 20 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to November 2009, with service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in December 2009 and November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

The issues of entitlement to service connection for bilateral knee disability, gastrointestinal disability, and right hand disability and of entitlement to increased disability ratings for right small finger deformity, adjustment disorder, and pes planus are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence is at least in equipoise as to whether tinnitus was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.


Facts and Analysis

The Veteran filed a claim of service connection for tinnitus prior to his separation from service, asserting that the condition was a result of his continual noise exposure in service.  The service treatment records indicate that he had continual exposure to hazardous noise as part of his duties.  A VA examination in November 2012 diagnosed tinnitus and noted the Veteran's history of noise exposure in service but an opinion as to etiology had not been requested.

All of the elements of service connection for tinnitus have been met.  The Veteran has a current diagnosis of the condition, he had hazardous noise exposure in service, and he complained of tinnitus in service, as evidenced by his claim of service connection.  38 C.F.R. §§ 3.303, 3.304.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has just issued a decision finding that tinnitus is to be considered an organic disease of the nervous system under 38 C.F.R. §§ 3.307, 3.309, such that service connection may be granted on a presumptive basis if manifested to a compensable degree within a year of service separation.  See Fountain v. McDonald, No. 13-0504 (U.S. Vet. App. Feb. 9, 2015).  For these reasons, service connection for tinnitus is granted. 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran also seeks service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), for a bilateral knee disability, to include patellofemoral syndrome and/or iliotibial band friction syndrome, and for a right hand disability, as manifested by weakness in all of the fingers, as a result of the right small finger disability.  He was afforded VA examinations for these disabilities in November 2012, but the examiner was not furnished with the claims file for review and the resulting examinations were inadequate.  In addition, the Veteran's lawyer has filed additional evidence since the claims were certified to the Board and has expressly refused to waive original consideration of that evidence by the RO.  As such, all of these claims must be remanded for further development.

The Veteran also seeks increased disability ratings for right small finger fracture residuals and deformity and for adjustment disorder with anxiety and depression.  Again, the Veteran was provided VA examinations in November 2012, but the examination on the issue of right small finger fracture was inadequate, in that it failed to consider the effect on other fingers or provide X-ray results.  With respect to the adjustment disorder claim, additional evidence has been submitted and the Veteran's attorney explicitly refused to waive consideration by the RO.  These claims must also be remanded for further development.

Finally, the Veteran was awarded service connection for bilateral pes planus in a rating decision issued in November 2012, with an assigned disability rating of 20 percent.  The Veteran's attorney filed a notice of disagreement with the assigned rating in May 2013.  It appears no further action has been taken by the RO, to include issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  This matter is remanded to the RO/AMC for issuance of a Statement of the Case on the issue. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination or examinations to address his pending claims of service connection.  Specifically, with respect to each of the claims set forth below, the examiner should provide an opinion as to whether it is at least as likely as not (probability 50 percent or greater) incurred in or aggravated by service or by a service-connected disability.

A copy of the claims file must be provided to the examiner for review and the examination report should state that the examiner has reviewed the file.

a) Knee disabilities - The examiner shall provide range of motion findings for both knees, information on stability testing, and address the DeLuca criteria, and address all questions as found on the DBQ form, regardless of the specific diagnosis offered by the examiner.  The examiner shall address the historical evidence of diagnoses in service of patellofemoral pain syndrome and iliotibial band friction syndrome and indicate if these conditions are still manifest.  The examiner shall address whether these conditions or any other disabilities related to either knee have been present at any time since separation from service.  The examiner shall address the Veteran's complaints of pain and any history provided by the Veteran at examination.  The examiner shall also offer an opinion as to whether any knee disabilities diagnosed may have been caused or aggravated by any service-connected disability, to include bilateral pes planus.

b) Gastrointestinal disabilities - The examiner shall answer all questions as found on the DBQ form.  The examiner shall address the historical evidence of treatment in service for gastrointestinal complaints and indicate whether any gastrointestinal disabilities have been manifest at any time since separation from service.  The examiner shall address the symptoms and history provided by the Veteran at examination.

c)  Right hand - The examiner shall evaluate all aspects of the Veteran's right hand, to include grip strength, range of motion of all fingers, and any neurological findings.  The examiner shall review the Diagnostic Codes related to hand injuries, to specifically include those for range of motion (5216-5230) and those for muscle injury (5307 and the relevant Note), as well as those for arthritis and other chronic residuals (5001-5024) and address the applicability of each.  The examiner shall address the history and symptomatology provided by the Veteran at examination.

In addition, the examination of the hand shall include evaluation of the severity of the service-connected right small finger fracture residuals, as set forth below.

The examiner should provide an explanation of the reasoning for all opinions offered.  If, for any of the claimed disabilities, the examiner is unable to offer an opinion without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. As discussed above, the examination of the Veteran's right hand should include an assessment of the severity of the Veteran's service-connected right small finger fracture residuals and deformity.  An X-ray of the hand should be included and the examiner should address whether arthritis is present in the small finger.  Further, the disability of the small finger and any limitation of motion should be considered jointly with any other affected fingers and the hand as a whole, utilizing the Diagnostic Codes listed above.  The symptoms and history as described by the Veteran at examination should be discussed in the opinion offered.  

The examiner should provide an explanation for all opinions offered.  

3. Afford the Veteran an appropriate VA psychiatric examination to determine the severity of his service-connected adjustment disorder with anxiety and depression.  The examiner shall specifically address the recently submitted records from the Veteran's primary care provider relative to his mental health and any relevant findings therein.  The examiner shall address the issue of insomnia and offer an opinion as to its relationship to adjustment disorder, such as whether it is related to other disabilities, and the significance, if any, of insomnia as a symptom of mental health disability.

A copy of the claims file must be provided to the examiner for review and the examination report should state that the examiner has reviewed the file.

The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

4. Provide the Veteran with a statement of the case as to the issues of entitlement to a disability rating higher than 20 percent for bilateral pes planus.  See 38 C.F.R. §§ 19.29-19 .30; see also Manlincon, 12 Vet. App. at 240.  Review the medical opinions to ensure they are adequate.  Further, advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

5. Review and consider the evidence submitted by the Veteran's attorney for which waiver of original RO consideration was declined.  In addition, review the examination reports and ascertain whether they are adequate and whether they comply with the directives set forth above.

6. On completion of the foregoing, the claim should be adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his attorney a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


